Citation Nr: 0809022	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-33 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and R.F.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1953 to January 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In February 2008, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is associated with the claims file.   

The motion to advance the claim on the Board's docket is 
granted.  38 U.S.C.A. § 7107(a); 38 C.F.R. § 20.900(c).  

This case is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center in Washington, DC.


REMAND

In an unappealed rating decision in August 2003, the RO 
denied the claim of service connection for degenerative joint 
disease of the lumbar spine.  By operation of law, the 
unappealed rating decision became final (hereinafter also 
referred to as finality).  38 U.S.C.A. § 7105.  On the 
current application to reopen, the RO reopened the claim and 
adjudicated the claim on the merits.  Where service 
connection for a disability has been denied in a final rating 
decision, a subsequent claim of service connection for the 
same disability may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
For this reason, the Board has styled the claim of service 
connection for degenerative joint disease of the lumbar spine 
to reflect that finality had attached to the previous rating 
decision. 

In order to avoid any misunderstanding as the claim was not 
styled as one to reopen at the hearing, and to ensure 
procedural due process, the case is remanded for the 
following action.

1. Ensure VCAA compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) to 
include that new and material is needed 
to reopen the claim of service 
connection, that is, evidence not 
previously considered, which is not 
cumulative or redundant, and pertains to 
the reason the claim was previously 
denied, as well as the type of evidence 
needed to establish the underlying claim 
of service connection to include 
secondary service connection. 

2. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnished 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A §§ 5109B, 7112).

_________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).







 Department of Veterans Affairs


